Dewey, J.
Upon one point we think the judge erred in his instructions to the jury. The defendant had been absent from the Commonwealth for sixteen days previous to the time of the alleged offence. He was only therefore to be charged with a participation in the alleged criminal acts by connecting him with the persons making sales on the 19th of November as servants or agents authorized to conduct his business. But the case finds that it did not appear who were the persons that made the sales complained of. The persons being unknown, and no connection between the defendant and those persons being shown, the defendant asked the court to instruct the jury that he was entitled to an acquittal. The judge, after stating the general rule upon this point very accurately, qualified it by the erroneous instruction that “ the jury had a right to consider whether it was probable that a mere stranger to the defendant would or could get access to and possession of the saloon in the day time, and continue to do so for the length of time spoken of by the witnesses.” The burden was on the government to establish the fact that the persons who made the sales were agents of the defendant. Probability of guilt is not sufficient to authorize a conviction. The jury are to be satisfied beyond a reasonable doubt of the facts necessary to establish the guilt of the accused. In the opinion of the court, the exception on this point must be sustained. Exceptions sustained.